19-36300-cgm         Doc 762        Filed 01/31/20 Entered 01/31/20 16:59:54                      Main Document
                                                 Pg 1 of 10


 Edward O. Sassower, P.C.                                      Steven J. Reisman
 Joshua A. Sussberg, P.C.                                      KATTEN MUCHIN ROSENMAN LLP
 KIRKLAND & ELLIS LLP                                          575 Madison Avenue
 KIRKLAND & ELLIS INTERNATIONAL LLP                            New York, New York 10022
 601 Lexington Avenue                                          Telephone:     (212) 940-8800
 New York, New York 10022                                      Facsimile:     (212) 940-8776
 Telephone:     (212) 446-4800
 Facsimile:     (212) 446-4900
 -and-
 Chad J. Husnick, P.C.
 W. Benjamin Winger (admitted pro hac vice)
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 300 North LaSalle Street
 Chicago, Illinois 60654
 Telephone:       (312) 862-2000
 Facsimile:       (312) 862-2200

 Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                       )
 In re:                                                                )   Chapter 11
                                                                       )
 BARNEYS NEW YORK, INC., et al.,1                                      )   Case No. 19-36300 (CGM)
                                                                       )
                                    Debtors.                           )   (Jointly Administered)
                                                                       )

                      AGENDA FOR HEARING TO BE HELD
            FEBRUARY 4, 2020, AT 12:00 P.M. (PREVAILING EASTERN TIME)

 Time and Date of Hearing: February 4, 2020, at 12:00 p.m. (prevailing Eastern Time)

 Location of Hearing:               The Honorable Judge Cecelia G. Morris
                                    United States Bankruptcy Court for the Southern District of New York
                                    355 Main Street
                                    Poughkeepsie, New York 12601
 Copies of Motions:                 A copy of each pleading can be viewed on the Court’s website at
                                    http://www.nysb.uscourts.gov and the website of the Debtors’ notice
                                    and claims agent, Stretto, at http://case.stretto.com/barneys. Further
 1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
     Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
     Madison Avenue, 9th Floor, New York, NY 10065.
19-36300-cgm        Doc 762   Filed 01/31/20 Entered 01/31/20 16:59:54        Main Document
                                           Pg 2 of 10


                              information may be obtained via email at barneys@stretto.com, or by
                              calling (855) 202-8711 (for domestic or Canadian callers), or
                              internationally at (949) 346-3310.
I.   Matters To Be Heard.

               1.      Chapter 11 Plan. Revised Joint Chapter 11 Plan of Barneys New York,
                       Inc. and Its Debtor Affiliates [Docket No. 611, Exhibit C].

               Objection Deadline: January 17, 2020 at 4:00 p.m. (prevailing Eastern Time).

               Formal Responses Received:

                       A.     Objection of California Department of Tax and Fee Administration
                              to Confirmation of the Joint Chapter 11 Plan of Barneys New
                              York, Inc. and Its Debtor Affiliates [Docket No. 659].

                       B.     Objection and Reservation of Rights of New York-New Jersey
                              Regional Joint Board, Affiliated with Workers United, to Debtors’
                              Motion for Confirmation Joint Chapter 11 Plan of Barneys New
                              York, Inc. and Its Debtor Affiliates [Docket No. 686].

                       C.     Agent’s Limited Objection to Confirmation of the Revised Joint
                              Chapter 11 Plan of Barneys New York Inc. and Its Debtor
                              Affiliates [Docket No. 687].

                       D.     Objection of Google LLC to Joint Chapter 11 Plan of Barney’s
                              New York, Inc. and Its Debtor Affiliates [Docket No. 688].

                       E.     Limited Objection of Regency Centers, L.P. to Joint Chapter 11
                              Plan of Barneys New York, Inc. and Its Debtor Affiliates [Docket
                              No. 689].

                       F.     Objection and Reservation of Rights of (I) the Amalgamated Retail
                              Retirement Fund, (II) the National Plus Plan and (III) the
                              Amalgamated National Health Fund to Confirmation of Joint
                              Chapter 11 Plan of Barneys New York, Inc. And Its Debtor
                              Affiliates [Docket No. 690]

                       G.     Notice of Withdrawal of Objection of California Department of
                              Tax and Fee Administration to Confirmation of the Joint Chapter
                              11 Plan of Barneys New York, Inc. and Its Debtor Affiliates
                              [Docket No. 695].

                       H.     Notice of Withdrawal filed by Regency Centers, L.P. [Docket No.
                              746].

                       I.     Notice of Withdrawal of: (1) Objection and Reservation of Rights,
                              and (2) Non-Consent of Treatment, of New York-New Jersey
                              Regional Joint Board, Affiliated with Workers United, to Debtors’
                              Motion for Confirmation Joint Chapter 11 Plan of Barneys New
                              York, Inc. and Its Debtor Affiliates [Docket No. 752].




                                               2
19-36300-cgm     Doc 762        Filed 01/31/20 Entered 01/31/20 16:59:54           Main Document
                                             Pg 3 of 10


               Cure Amount Responses Received:

                      J.        ADP Inc.’s Objection to Debtors’ Assumption of Executory Contract
                                and Proposed Cure Amounts [Docket No. 681].

                      K.        Aetna Life Insurance Company’s Limited Objection and Reservation
                                of Rights with Respect to Notice of (A) Executory Contracts and
                                Unexpired Leases to be Assumed by the Debtors Pursuant to the Plan,
                                (B) Cure Amounts, if any, and (C) Related Procedures in Connection
                                Therewith and Reservation of Rights [Docket No. 684].

               Replies Filed:

                      L.        Debtors’ (I) Brief in Support of Confirmation of the Joint Chapter 11
                                Plan of Barneys New York, Inc. and Its Debtor Affiliates, and
                                (II) Omnibus Reply to Confirmation Objections [Docket No. 751].

               Related Documents:

                      M.        Joint Chapter 11 Plan of Barneys New York, Inc. and Its Debtor
                                Affiliates [Docket No. 527].

                      N.        Disclosure Statement for the Joint Chapter 11 Plan of Barneys
                                New York, Inc. and Its Debtor Affiliates [Docket No. 528].

                      O.        Notice of Filing Revised Disclosure Statement for the Joint
                                Chapter 11 Plan of Barneys New York, Inc. and Its Debtor
                                Affiliates [Docket No. 579].

                      P.        Notice of Filing (I) Revised Disclosure Statement for the Joint
                                Chapter 11 Plan of Barneys New York, Inc. and Its Debtor
                                Affiliates and (II) Revised Joint Chapter 11 Plan of Barney’s New
                                York, Inc. and Its Debtor Affiliates [Docket No. 596].

                      Q.        Notice of Filing Revised Proposed Order Approving (I) the
                                Adequacy of the Disclosure Statement; (II) Solicitation and Notice
                                Procedures; (III) Forms of Ballots and Notices in Connection
                                Therewith; and (IV) Certain Dates with Respect Thereto
                                [Docket No. 607].

                      R.        Notice of Filing (I) Revised Disclosure Statement for the Joint
                                Chapter 11 Plan of Barneys New York, Inc. and Its Debtor
                                Affiliates and (II) Revised Joint Chapter 11 Plan of Barneys New
                                York, Inc. and Its Debtor Affiliates [Docket No. 611].

                      S.        Order Approving (I) the Adequacy of the Disclosure Statement;
                                (II) Solicitation and Notice Procedures; (III) Forms of Ballots and
                                Notices in Connection Therewith; and (IV) Certain Dates with
                                Respect Thereto [Docket No. 612].




                                                  3
19-36300-cgm     Doc 762       Filed 01/31/20 Entered 01/31/20 16:59:54        Main Document
                                            Pg 4 of 10


                      T.       Debtors’ Omnibus Limited Objection Solely to the Voting Amount
                               Associated with Certain Claims [Docket No. 648].

                      U.       Plan Supplement for the Joint Chapter 11 Plan of Barneys New
                               York, Inc. and Its Debtor Affiliates [Docket No. 652].

                      V.       Notice of Adjournment of Confirmation Hearing [Docket No.
                               694].

                      W.       Certification of Stretto Regarding Tabulation of Votes in
                               Connection with the Joint Chapter 11 Plan of Barneys New York,
                               Inc. and Its Debtor Affiliates [Docket No. 700].

                      X.       Declaration of Christopher A. Good in Support of Confirmation of
                               the Joint Chapter 11 Plan of Barneys New York, Inc. and Its
                               Debtor Affiliates [Docket No. 753].

                      Y.       Certification of Stretto Regarding Tabulation of Consent Forms in
                               Connection with the Joint Chapter 11 Plan of Barneys New York,
                               Inc. and Its Debtor Affiliates [Docket No. 754].

                      Z.       Notice of Filing of Proposed Findings of Fact, Conclusions of
                               Law, and Order Confirming the Joint Chapter 11 Plan of Barneys
                               New York, Inc. and Its Debtor Affiliates [Docket No. 755].

               Stipulations:

                      AA.      Stipulation Regarding Allowance of Administrative Claim for
                               Ovative Group, LLC [Docket No. 685].

                      BB.      Stipulation Regarding Allowance of Administrative Claim for
                               SKLO [Docket No. 715].

                      CC.      Stipulation Regarding Allowance of Administrative Claim for
                               Precognitive Inc. [Docket No. 723].

                      DD.      Stipulation Regarding Allowance of Administrative Claim for
                               FedEx Corporate Services, Inc. [Docket No. 728].

                      EE.      Stipulation Regarding Allowance of Administrative Expense
                               Claim for Akamai Technologies, Inc. [Docket No. 731].

                      FF.      Stipulation Regarding Allowance of Administrative Expense
                               Claim for Newmine, LLC [Docket No. 738].

                      GG.      Stipulation Regarding Allowance of Administrative Expense
                               Claim for Epsilon Data Management, LLC [Docket No. 741].

                      HH.      Stipulation Regarding Allowance of Administrative Claim for
                               Wolford America, Inc. [Docket No. 742].

                      II.      Stipulation Regarding Allowance of Administrative Claim for
                               Google LLC [Docket No. 748].



                                                4
 19-36300-cgm        Doc 762   Filed 01/31/20 Entered 01/31/20 16:59:54         Main Document
                                            Pg 5 of 10


                        JJ.    Stipulation Regarding Allowance of Administrative Claim for the
                               Harmonist Inc. [Docket No. 749].

                Status: The hearing on this matter is going forward.

                2.      Houlihan Lokey’s First and Final Fee Application. First Interim and
                        Final Fee Application of Houlihan Lokey Capital, Inc., Investment Banker
                        to the Debtors, for Allowance of Compensation for Professional Services
                        Rendered and Reimbursement of Actual and Necessary Expenses Incurred
                        From August 6, 2019 Through October 31, 2019 [Docket No. 554].

                Objection Deadline: January 17, 2020 at 4:00 p.m. (prevailing Eastern Time).

                Formal Responses Received: None.

                Related Documents:

                        A.     Notice of Hearing on First Interim and Final Fee Application of
                               Houlihan Lokey Capital, Inc., Investment Banker to the Debtors,
                               for Allowance of Compensation for Professional Services
                               Rendered and Reimbursement of Actual and Necessary Expenses
                               Incurred from August 6, 2019 Through October 31, 2019 [Docket
                               No. 618].

                Status: The hearing on this matter is going forward.

II.   Resolved Matters.

                3.      FedEx’s Administrative Claims Motion. FedEx Corporate Services,
                        Inc.’s Motion for Allowance and Payment of Chapter 11 Administrative
                        Expense Claim Pursuant to Section 503(a) and (b)(1) [Docket No. 538].

                Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time).
                The objection deadline was extended to January 17, 2020 at 4:00 p.m. (prevailing
                Eastern Time).

                Formal Responses Received:

                        A.     Debtors’ (I) Omnibus Response to Pending Motions for Payment
                               of Administrative Expenses, (II) Joint Request for Scheduling
                               Order, and (III) Reservation of Rights [Docket No. 584].

                Related Documents:

                        B.     Scheduling Order Regarding Pending Administrative Claims
                               Motions [Docket No. 600].

                        C.     FedEx Corporate Services, Inc.’s Amendment to Motion for
                               Allowance and Payment of Chapter 11 Administrative Expense
                               Claim Pursuant to Section 503(a) and (b)(1) [Docket No. 651].



                                                 5
19-36300-cgm        Doc 762   Filed 01/31/20 Entered 01/31/20 16:59:54         Main Document
                                           Pg 6 of 10


                       D.     Notice of Agreed Adjournment of Pending Administrative
                              Expense Motions [Docket No. 693].

                       E.     Stipulation Regarding Allowance of Administrative Claim [Docket
                              No. 728].

               Status: This matter has been resolved.

               4.      SKLO Administrative Claims Motion. Request for Payment of an
                       Administrative Expense Claim [Docket No. 542].

               Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time).
               The objection deadline was extended to January 17, 2020 at 4:00 p.m. (prevailing
               Eastern Time).

               Formal Responses Received:

                       A.     Debtors’ (I) Omnibus Response to Pending Motions for Payment
                              of Administrative Expenses, (II) Joint Request for Scheduling
                              Order, and (III) Reservation of Rights [Docket No. 584].

               Related Documents:

                       B.     Scheduling Order Regarding Pending Administrative Claims
                              Motions [Docket No. 600].

                       C.     Notice of Agreed Adjournment of Pending Administrative
                              Expense Motions [Docket No. 693].

                       D.     Stipulation Regarding Allowance of Administrative Claim [Docket
                              No. 715].

               Status: This matter has been resolved.

               5.      Ovative Group, LLC’s Administrative Claims Motion. Motion of
                       Ovative Group, LLC for Allowance and Payment of Post-Petition
                       Administrative Expense Claim [Docket No. 559].

               Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time).
               The objection deadline was extended to January 17, 2020 at 4:00 p.m. (prevailing
               Eastern Time).

               Formal Responses Received:

                       A.     Debtors’ (I) Omnibus Response to Pending Motions for Payment
                              of Administrative Expenses, (II) Joint Request for Scheduling
                              Order, and (III) Reservation of Rights [Docket No. 584].

               Related Documents:

                       B.     Scheduling Order Regarding Pending Administrative Claims


                                                6
19-36300-cgm        Doc 762   Filed 01/31/20 Entered 01/31/20 16:59:54         Main Document
                                           Pg 7 of 10


                              Motions [Docket No. 600].

                       C.     Stipulation Regarding Allowance of Administrative Claim [Docket
                              No. 685].

               Status: This matter has been resolved.

               6.      Newmine, LLC’s Administrative Claims Motion. Newmine, LLC’s
                       Motion for Allowance and Payment of Chapter 11 Administrative
                       Expense Claim [Docket No. 580].

               Objection Deadline: December 11, 2019 at 4:00 p.m. (prevailing Eastern Time).

               Formal Responses Received: None.

               Related Documents:

                       A.     Amended Notice of Motion of Newmine, LLC’s Motion for
                              Allowance and Payment of Chapter 11 Administrative Expense
                              Claim [Docket No. 581].

                       B.     Notice of Agreed Adjournment of Pending Administrative
                              Expense Motions [Docket No. 693].

                       C.     Notice of Agreed Adjournment of Deadline to Object to Pending
                              Administrative Expense Motions [Docket No. 736].

                       D.     Stipulation Regarding Allowance of Administrative Expense
                              Claim [Docket No. 738].

               Status: This matter has been resolved.

               7.      Epsilon Data Management, LLC’s Administrative Claims Motion.
                       Motion of Epsilon Data Management, LLC to Allow and Compel Payment
                       of Administrative Expense Claim under 11 U.S.C. § 503(b) for Services
                       Provided to the Debtors Post Petition [Docket No. 601].

               Objection Deadline: January 17, 2020 at 4:00 p.m. (prevailing Eastern Time).

               Formal Responses Received: None.

               Related Documents:

                       A.     Notice of Hearing on Motion of Epsilon Data Management, LLC
                              to Allow and Compel Payment of Administrative Expense Claim
                              under 11 U.S.C. § 503(b) for Services Provided to the Debtors Post
                              Petition [Docket No. 602].

                       B.     Notice of Agreed Adjournment of Pending Administrative
                              Expense Motions [Docket No. 693].



                                                7
  19-36300-cgm        Doc 762   Filed 01/31/20 Entered 01/31/20 16:59:54         Main Document
                                             Pg 8 of 10


                         C.     Amended Motion of Motion of Epsilon Data Management, LLC to
                                Allow and Compel Payment of Administrative Expense Claim
                                under 11 U.S.C. § 503(b) for Services Provided to the Debtors Post
                                Petition [Docket No. 729].

                         D.     Notice of Hearing on Amended Motion of Motion of Epsilon Data
                                Management, LLC to Allow and Compel Payment of
                                Administrative Expense Claim under 11 U.S.C. § 503(b) for
                                Services Provided to the Debtors Post Petition [Docket No. 730].

                         E.     Notice of Agreed Adjournment of Deadline to Object to Pending
                                Administrative Expense Motions [Docket No. 736].

                         F.     Stipulation Regarding Allowance of Administrative Expense
                                Claim [Docket No. 741].

                 Status: This matter has been resolved.

                 8.      Akamai Technologies, Inc’s Administrative Claims Motion. Motion for
                         Allowance and to Compel Payment of Administrative Expense Claim
                         Under 11 U.S.C. 503(b) for Services Provided to the Debtor Post-Petition
                         [Docket No. 647].

                 Objection Deadline: January 21, 2020 at 4:00 p.m. (prevailing Eastern Time).

                 Formal Responses Received: None.

                 Related Documents:

                         A.     Notice of Agreed Adjournment of Pending Administrative
                                Expense Motions [Docket No. 693].

                         B.     Stipulation Regarding Allowance of Administrative Expense
                                Claim [Docket No. 731].

                 Status: This matter has been resolved.

III.   Withdrawn Matters.

                 9.      Sapient Corporation’s Administrative Claims Motion. Motion of Sapient
                         Corporation and Certain of Its Affiliates for Allowance and Immediate
                         Payment of Administrative Expense Claim [Docket No. 589].

                 Objection Deadline: January 17, 2020 at 4:00 p.m. (prevailing Eastern Time).

                 Formal Responses Received: None.

                 Related Documents:

                         A.     Notice of Agreed Adjournment of Pending Administrative
                                Expense Motions [Docket No. 693].


                                                  8
 19-36300-cgm     Doc 762    Filed 01/31/20 Entered 01/31/20 16:59:54          Main Document
                                          Pg 9 of 10


                       B.     Notice of Agreed Adjournment of Deadline to Object to Pending
                              Administrative Expense Motions [Docket No. 736].

                       C.     Withdrawal without Prejudice by Sapient Corporation and Certain
                              of Its Affiliates of Its Motion for Allowance and Immediate
                              Payment of Administrative Expense Claim [Docket No. 739].

                Status: This motion has been withdrawn.

IV.   Adjourned Matters.

                10.    Standing Motion. Motion of the Agent for Entry of an Order Granting
                       (I) Leave, Standing, and Authority to Commence and Prosecute
                       Avoidance Actions Under Chapter 5 of the Bankruptcy Code and
                       (II) Settlement Authority in Respect of Such Claims [Docket No. 691].

                Objection Deadline: January 28, 2020 at 4:00 p.m. (prevailing Eastern Time).
                The objection deadline has been extended to March 3, 2020 at 4:00 p.m.
                (prevailing Eastern Time).

                Formal Responses Received: None.

                Related Documents:

                       A.     Amended Notice of Motion and Objection Deadline for the Motion
                              of the Agent for Entry of an Order Granting (I) Leave, Standing,
                              and Authority to Commence and Prosecute Avoidance Actions
                              Under Chapter 5 of the Bankruptcy Code and (II) Settlement
                              Authority in Respect of Such Claims [Docket No. 720].

                Status: This matter has been adjourned to March 10, 2020 at 12:00 p.m.
                       (prevailing Eastern Time).




                                                9
19-36300-cgm    Doc 762    Filed 01/31/20 Entered 01/31/20 16:59:54          Main Document
                                        Pg 10 of 10


 Dated: January 31, 2020         /s/ Joshua A. Sussberg, P.C.
 New York, New York              Edward O. Sassower, P.C.
                                 Joshua A. Sussberg, P.C.
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:     (212) 446-4800
                                 Facsimile:     (212) 446-4900
                                 -and-
                                 Chad J. Husnick, P.C.
                                 W. Benjamin Winger (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone:     (312) 862-2000
                                 Facsimile:     (312) 862-2200
                                 -and-
                                 Steven J. Reisman
                                 KATTEN MUCHIN ROSENMAN LLP
                                 575 Madison Avenue
                                 New York, New York 10022
                                 Telephone:    (212) 940-8800
                                 Facsimile:    (212) 940-8776

                                 Co-Counsel for the Debtors and Debtors in Possession
